         Case 2:18-cv-04801-JLS Document 26 Filed 09/30/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES CARRINGTON,                       :
    Petitioner,                           :
                                          :
                     v.                   :      CIVIL ACTION NO.
                                          :      18-4801
                                          :
TERESA DELBALSO, et al.,                  :
    Respondents.                          :

                                         ORDER

       AND NOW, this 30th day of September, 2020, upon careful and independent

consideration of the petition for a writ of habeas corpus, and after review of the Report

and Recommendation of United States Magistrate Judge Timothy R. Rice, IT IS

ORDERED that:

       1. Petitioner’s Objections [Docs. 22 and 23] are OVERRULED.

       2. The Report and Recommendation [Doc. 14] is APPROVED and ADOPTED;

       3. The Petition for Writ of Habeas Corpus is DENIED with prejudice;

       4. The motion for a temporary stay [Doc. 20] is DENIED as moot.

       5. There is no probable cause to issue a certificate of appealability; and

       6. The Clerk of the Court shall mark this case closed for statistical purposes.



                                          BY THE COURT:



                                          /s/ Jeffrey L. Schmehl
                                          JEFFREY L. SCHMEHL, J.
